Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12, 17-18, 20, 22 and 27-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions/species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/13/2022.
Applicant's election with traverse of Group I, Species 2, Figure 2 in the reply filed on 9/13/2022 is acknowledged.  The traversal is on the ground(s) that the species are similar.  This is not found persuasive because the species are not obvious variants of record, and there would be a serious burden on the examiner if the election of species was not required.
The requirement is still deemed proper and is therefore made FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/8/2020 has been considered by the examiner.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it exceeds 150 words, and contains language which can be implied (line 3, “in preferred arrangement”).  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 5, 7, 8, 9, 14, 15 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the oil fills comprises” which is unclear and renders the claims indefinite. Specifically, there is no antecedent basis for “the oil fills” and it is unclear if “the oil fills” is an action the oil takes, or is a component of the invention.
Claim 2 recites “the pump is attached to the oil pushing” which is unclear and renders the claims indefinite. Specifically, there is not antecedent basis for “the oil pushing” and it is unclear if this is a component of the invention or if the pump is pushing the oil. 
Claim 4 recites “the box of kinematic module” which is unclear, as multiple kinematic modules is claimed, and it is unclear if each, or only one particular kinematic module is being referenced. 
Claim 4 recites “the inlet” which lacks antecedent basis in the claims.
Claim 4 recites “preferably located” which is unclear and renders the claim indefinite. Specifically, it is unclear if the limitations after the phrase “preferably” are required by the claim. 
Claim 4 recites “the lower part” which lacks antecedent basis in the claims.
Claims 5 and 7 each recite “preferably” which is unclear for the same reasons as claim 4.
Claim 8 recites “possibility of connecting” which is unclear, as it is unclear if the following limitations are required by the claim.
Claim 9 recites “the temperature sensor” which lacks antecedent basis in the claims.
Claim 14 recites “the oil charges” which lacks antecedent basis in the claims.
Claim 15 recites “the inner part” which lacks antecedent basis in the claims.
Claim 15 recites “the industrial robot’s structure” which lacks antecedent basis in the claims. There are two instances of the recitation in the claim.
Claim 15 recites “preferable line” which is unclear as to whether the line is required.
Claim 15 recites “the industrial robot’s arms” which lacks antecedent basis in the claims.
Claim 23 recites “the serial connection” which lacks antecedent basis in the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 9, 14-15, 23 and 25-26 as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellqvist et al. in view of  Nakamura (USPN 7,971,503) and Vuolle-Apiala et al. (USPN 9,525,320).
Ellqvist discloses a system for interconnecting oil-lubricated kinematic modules, including transmission or bearing modules of an industrial robot wherein each kinematic module comprises: an oil-filled box (see Fig. 2) for lubricating or cooling moving parts of the kinematic module, wherein  the kinematic modules are located in different axes (Paragraph [0015]) of the industrial robot.
Ellqvist discusses the circulation of lubricant (Column 17) but does not specifically disclose that an oil content of at least two kinematic modules is serially connected by an oil line to a closed circuit of an oil between interconnected kinematic modules or that the system includes a filtration device, a pump, an evaluation unit having a sensor of oil contamination, or a heat/cooling element for oil viscosity.  
Nakamura discloses an oil content of at least two kinematic modules is serially connected by an oil line (11a/11b) to a closed circuit of an oil between interconnected kinematic modules.
Vuolle-Apiala discloses a lubricated system for a gearbox including a filtration device (125), a pump (122), a sensor (126) for oil contamination, a heating element (124), and a cooling element (123).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to have modified the device of Nakamura to have oil lines connecting the modules a filter, and a pump in order to clean, adjust optimum temperature and monitor the lubricant as it is circulated through the entire robotic system. 
Regarding claim 4, the combination of Ellqvist, Nakamura and Vuolle-Apiala disclose the claimed invention including an inlet (Nakamura – 11a) and outlet (Nakamura – 11b) of the oil line located in the lower part (Nakamura see Fig. 1) of the kinematic module box. 

Claim(s) 6, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellqvist et al. in view of  Nakamura (USPN 7,971,503) and Vuolle-Apiala et al. (USPN 9,525,320).
The combination of Ellqvist, Nakamura and Vuolle-Apiala disclose the claimed invention except for specifying that the filter device is located in an immobile part of the industrial robot.
The placement of known parts within a robotic system is within the level of ordinary skill in the art, and locating the lubrication filter in the base of the robot would be obvious for the benefits of ease of access during maintenance operations.
Accordingly, it would have bene obvious to one having ordinary skill in the art at the time the application was filed to have modified the device of Ellqvist, Nakamura and Vuolle-Apiala to have the filter located in an immobile part of the industrial robot, the base 5 of Ellqvist for example, as it would have the obvious benefit of providing easy access for filter replacement, and such a design consideration would only require routine skill in the art.

Allowable Subject Matter
Claims 5 and 7-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE COOK whose telephone number is (571)272-5968. The examiner can normally be reached M-F 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on 571-272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAKE COOK
Primary Examiner
Art Unit 3658



/Jake Cook/Primary Examiner, Art Unit 3658